Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 25, 2020

The Court of Appeals hereby passes the following order:

A21A0460. IN RE WILLIE A. WALDEN.

      Willie A. Walden died in 1971, and the trial court discharged his daughter as
the administratrix of the estate in 2005. In 2019, the decedent’s grandson, Omar
Walden, filed a motion under OCGA § 9-11-60 seeking to set aside the 2005 order
discharging the daughter and to reopen the estate. In January 2020, the trial court
entered its order denying the grandson’s motion, and the grandson filed this direct
appeal. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8), (b).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). The
grandson’s failure to follow the required appellate procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/25/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.